       Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 1 of 10




                                                                          Author’s Direct Dial No.
                                                                                   (424) 652-7814

                                                                          Author’s Email Address
                                                                      bklein@waymakerlaw.com
By E-mail

August 30, 2021

AUSA Kimberly Ravener
AUSA Kyle Wirshba
United States Attorney’s Office
Southern District of New York
1 Saint Andrews Plaza
New York, New York 10007

       Re:      United States v. Virgil Griffith,
                20 Cr. 15 (PKC)

Dear Counsel:

        We write in response to the government’s August 21, 2021 expert disclosure and request
for reciprocal disclosure from the defense.

         Although we did not request expert notice pursuant to Federal Rule of Criminal
16(b)(1)(G) so no reciprocal disclosure is required, see Fed. R. Crim. P. 16(b)(1)(C)(i), in an
effort to streamline these proceedings to preserve judicial and party resources, we inform you
that, to the extent Mr. Griffith presents an affirmative defense case, he may call the following
witnesses to offer expert testimony on the topics described below.

Andreas M. Antonopoulos

      As set forth in more detail in his curriculum vitae, which is attached, Mr. Antonopoulos
       is an expert in cryptocurrency, Bitcoin, Ethereum, and blockchain technology. He has
       worked almost exclusively in the blockchain industry since at least 2012. His education
       and professional qualifications to offer the below-described opinions are set forth in
       detail his curriculum vitae. Mr. Antonopoulos is more than qualified to offer his
       expected expert testimony.

      In forming his opinions, Mr. Antonopoulos has relied upon his education, knowledge,
       experience, and training in computer science and blockchain technology, as well as his
    Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 2 of 10
                                                                   AUSAs Ravener and Wirshba
                                                                             August 30, 2021
                                                                                  Page 2 of 5


    specific and extensive education, knowledge, experience, and training in the fields of
    computer science, blockchain technology, Ethereum, data communications, networks,
    and distributed systems. As part of the basis for his opinions, Mr. Antonopoulos may
    rely upon his own research and publications in this field as well as other similar
    cryptocurrency conferences he has attended at which Mr. Griffith and others presented
    the same or similar information to their audiences. Mr. Antonopoulos also has reviewed
    relevant portions of the government’s discovery produced as of the date of this notice, as
    well as discovery produced by counsel for Mr. Griffith pursuant to his obligations under
    Rule 16(b)(1)(A).

   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following background
    testimony:

       o   Explain the background and characteristics of blockchain networks, including the
           culture and operation of open-sourced software, how decentralization works and
           secures these networks, and how tokens are created and used in blockchain
           networks.

       o   Explain the terminology of cryptocurrency, which refers to certain blockchain
           token and is also called digital assets, that it is designed to work as a medium of
           exchange and/or a store of value, how types of cryptocurrencies (e.g., Bitcoin,
           Ether, etc.) differ, and the nature of the exchanges on which cryptocurrencies are
           transacted. (This will include a discussion of an Ether transaction involving 1
           Ether, i.e., what happens when a party “sends” 1 Ether to another party.)

       o Provide background information regarding Ethereum and the Ethereum
         Foundation, including but not limited to the Ethereum network’s creation, its
         unique contributions to blockchain development, the nature of its open-source
         software, including what applications use the network, the role that Ether tokens
         play on Ethereum, and the role Ether plays in the world of digital currency, as
         well as the function of the Ethereum Foundation and its goals.

       o Explain that an Internet Protocol address, commonly referred to as an “IP
         address” is a unique address that identifies a device on the internet or a local
         network. Internet Protocol is the set of rules governing the format of data sent via
         the internet or local network. Further:

                  In essence, IP addresses are the identifier that allows information to be
                   sent between devices on a network: they contain location information and
                   make devices accessible for communication. The internet needs a way to
                   differentiate between different computers, routers, and websites. IP
                   addresses provide a way of doing so and form an essential part of how the
                   internet works.
    Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 3 of 10
                                                                  AUSAs Ravener and Wirshba
                                                                            August 30, 2021
                                                                                 Page 3 of 5


       o Explain what a “VPN” is and how Internet users use VPNs to establish protected
         network connections when using public networks, including but not limited to the
         use and significance of encryption associated with VPNs when trying to
         determine the location or identity of a particular Internet user.

   As part of that background testimony, we expect that Mr. Antonopoulos will testify about
    the following terms of art, among others, that are relevant to the jury’s determination—
    and beyond the ken of the average person’s understanding—in this case:

       o Open-source software

       o Protocol specification

       o Ethereum Clients

       o   Ethereum Network(s)

       o   Ethereum Blockchain

       o   Ether Currency

       o Ethereum Miners

       o Ethereum Nodes

   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following expert
    opinions:

       o Nodes are not specific to Ethereum and perform a variety of purposes not limited
         to cryptocurrency or blockchain technology but more broadly relate to Internet
         and Internet access generally.

       o The information allegedly disclosed by Mr. Griffith at the Pyongyang
         cryptocurrency conference was neither unique to that conference nor prepared or
         tailored specifically to that conference and indeed consisted of publicly available
         information that could have been accessed by an individual with access to the
         Internet, including but not limited to similar presentations given by Mr. Griffith in
         other fora.

       o Nothing about the information presented by Mr. Griffith or others during the
         Pyongyang cryptocurrency conference was tailored to or otherwise unique to that
         particular event or locale. The information allegedly presented by Mr. Griffith
         was known ubiquitously in this industry and easily accessible to anyone with an
         Internet connection.
       Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 4 of 10
                                                                      AUSAs Ravener and Wirshba
                                                                                August 30, 2021
                                                                                     Page 4 of 5


           o VPNs are commonly used by nations like DPRK to avoid and evade sanctions,
             which otherwise would prohibit users in the DPRK or operating on behalf of the
             DPRK from accessing Internet services and networks.

           o Individuals accessing the Internet from an ISP or IP address located in or
             traceable to the DPRK would not be able to access directly a U.S.-based ISP,
             including Verizon.net or Amazon Cloud Services.

           o His observations based upon his review of the information provided by Oath, Inc.
             in response to a subpoena issued by counsel for Mr. Griffith.

           o The Verizon records provide no basis to believe that that the DPRK Email
             Account was accessed or otherwise acted upon within the Southern District of
             New York in response to Mr. Griffith’s email to dprk.un@verizon.net. To the
             contrary, available information strongly supports the conclusion that it was not.

           o The accuracy with which one could predict whether the DPRK Email Account
             was accessed from a location within the United States—let alone from within the
             Southern District of New York—is vanishingly small to non-existent and
             certainly well below a 50/50 chance.


Former OFAC Employee

       The defense anticipates calling a former U.S. Department of Treasury Office in the
Office of Foreign Asset Control (“OFAC”) to testify about the following:

      The history, scope, and nature of the so-called Berman Amendment and the information
       and informational exemptions (collectively, the “Informational Exemption”) to the
       IEEPA.

      OFAC’s Office of Enforcement, its function and procedures in enforcing OFAC
       regulations through civil proceedings and the steps such a civil investigation would
       involve, as well as OFAC’s coordination with the Department of Justice and U.S.
       Attorney’s Offices.

      OFAC’s enforcement of the NKSR regulations.

      How OFAC historically has applied the Informational Exemption to conduct that is pure
       speech, including but not limited to the significance of information being publicly
       available as opposed to being developed specifically for a particular presentation. As part
       of this opinion, we expect the expert will opine that an individual’s protected speech
       would not be considered by OFAC to constitute a provision of services if the content of
       that speech and the information it disclosed was publicly available regardless of the
       sophistication of the audience.
        Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 5 of 10
                                                                       AUSAs Ravener and Wirshba
                                                                                 August 30, 2021
                                                                                      Page 5 of 5


       The interplay between the IEEPA and OFAC sanctions as compared to the Commerce
        Department’s export control regulations.

       Licensing determinations and OFAC enforcement actions related to activities that
        arguably qualify for protection under the Informational Exemption, as well as analogous
        situations involving the civil enforcement of other travel bans.

         We have identified an expert who is prepared to offer opinions on the topic areas above
based upon their prior experience with and employment by OFAC in enforcement. The expert
has cleared conflicts. Given Mr. Griffith’s incarceration and the due dates on the various filings
in this case, we have been unable to meet with him to finalize the retention of the expert. We
anticipate that we will be able to confirm the identity of the person and provide their curriculum
vitae by the end of this week.

                                               ***

        Mr. Griffith explicitly reserves the right to amend and/or supplement these disclosures
based upon, among other things, additional discovery produced, counsel’s ongoing review of the
recent productions, trial preparation, disclosures about anticipated witness testimony, and
ultimately the evidence (testimonial or opinion) offered in the government’s direct case.

        As always, we remain available to discuss this or any other aspect of the case.


Sincerely,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

Encl.
                 Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 6 of 10


                                                CURRICULUM VITAE
                                             Andreas M. Antonopoulos
                                             andreas@antonopoulos.com

                                                     ABSTRACT
Andreas M. Antonopoulos is a highly sought after world-class expert in Bitcoin, Ethereum and open blockchain
technology. Andreas has been working exclusively in the Blockchain industry since 2012.

In 2014 O’Reilly Media published Andreas’ first book, Mastering Bitcoin, a technical book for programmers.
The book is widely viewed as the definitive guide on the subject and to date is the world’s most cited book on
Bitcoin.1 In 2018, O’Reilly Media published “Mastering Ethereum”, considered the canonical college-level
textbook for Ethereum programming. Subsequently, Mr. Antonopoulos has published 4 additional books on the
topics of bitcoin and open blockchains. Andreas’ books, videos and articles have been translated into 31
languages cumulatively, both by commercial publishers and under open source licenses.

He has testified before regulators as an expert witness with respect to blockchain technology, once in 2014
before the Canadian Senate Banking and Commerce Committee and again in 2015 before the Economics
References Committee of the Australian Senate.

In addition to his own projects within the industry, which demand the majority of his time, since 2014 he has
served as a teaching fellow at the University of Nicosia, assisting with curriculum content and design, as well
as co-teaching the Introduction to Digital Currencies course. Additionally, in 2014 he served as Chief Security
Officer for blockchain.info, a well-known bitcoin wallet and block explorer.

Mr. Antonopoulos earned both his bachelors and masters degrees in Computer Science from University
College London (UCL). At UCL, he studied networks and distributed systems while simultaneously working in
IT. In fact, since 1990 Andreas has worked exclusively in the Information Technology sector, with an emphasis
on networks, distributed systems, security, and training. He secured three patents for network technology
inventions and has been published in peer reviewed journals as well as mainstream media sources.

Andreas has authored hundreds of syndicated articles on security, cloud computing, and data centers; and is a
frequent keynote speaker at technology and security conferences worldwide. He has been interviewed by
Bloomberg, CNN, CNBC, CBS, NBC, ABC, BBC, the Financial Times and many more media organizations for
his industry expertise. He has been featured in numerous documentary films and is a permanent host on the
Let’s Talk Bitcoin podcast with more than 400 episodes recorded to date.

UNIVERSITY TEACHING AND RESEARCH
2014-to date University of Nicosia - Teaching Fellow “M.Sc. Digital Currencies”
1995-1997    University College London - Research Fellow “Distributed Systems Lab”
1994-1995    University College London - Teaching Assistant “Internet and E-Commerce”
1992-1994    University College London - Computer Lab Assistant

EDUCATION


1
    According to a December 2nd, 2019 Google Scholar search

                                                                                                      Page 1 of 4
                Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 7 of 10


1994-1995       M.Sc. Data Communications Networks & Distributed Systems (DCNDS).
                University College London, London, UK.
                M.Sc. Project in cross-platform distributed data exchange framework as part of the EU (HANSA ESPRIT)
                funded project.
1991-1994       B.Sc. (Hons.) Computer Science.
                University College London, London,UK.
                B.Sc. Project in distributed collaborative computing, X-Windows screen-sharing protocol.


EXPERT WITNESS TESTIMONY
Canadian Senate Banking and Commerce Committee, presenting on Bitcoin and digital currencies, October 8, 2014.

Economics References Committee of the Australian Senate, presenting on Bitcoin and digital currencies, March 4, 2015

Kleiman v Wright, Expert Report and Depositions, 2020 (Trial scheduled November 2021)



PUBLISHED BOOKS
2014        Mastering Bitcoin, O’Reilly Media2
            2367 scholarly citations3

2016            The Internet of Money Volume 1, Merkle Bloom
                106 scholarly citations

2016            Mastering Bitcoin 2nd Edition, O’Reilly Media
                227 scholarly citations

2017            The Internet of Money Volume 2, Merkle Bloom

2018            Mastering Ethereum, O’Reilly Media
                330 scholarly citations

2019            The Internet of Money Volume 3, Merkle Bloom

20214           Mastering the Lightning Network, O’Reilly Media
                3 scholarly citations

KOREAN TRANSLATIONS OF PUBLISHED BOOKS

2015            Mastering Bitcoin, Korean Translation, Coinplug

2018            Mastering Bitcoin 2nd Edition, Coinplug
                The Internet of Money, Volume 1

2019            Mastering Ethereum, Korean Translation, J-Pub


2
  World’s most cited book on bitcoin, according to Google Scholar
3
  Citation counts by Google Scholar - updated August 2021
4
  Due for publication Q4’2021

                                                                                                           Page 2 of 4
                 Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 8 of 10


PUBLISHED ARTICLES
1998 - date More than 200 published articles and reports on Security, Data Centers, Cloud Computing and
            Cryptographic Currencies. (comprehensive listing available upon request)

INTERVIEWS
2012 - date More than 200 interviews on the topics of bitcoin and open blockchains including Bloomberg, CNN,
            CNBC, CBS, NBC, ABC, BBC, and Financial Times. (comprehensive listing available upon request)

PATENTS
System and Method for Securing Virtualized Networks USPTO 61/720,343
System and Method of Subnetting a Virtual Network Identifier, USPTO 14/210,069
System and Method for Dynamic Management of Network Device Data USPTO 9479P001

JOURNAL PUBLICATIONS
Peer-Reviewed Framework for Distributed Application Generation, SPEEDUP
Volume 11, Number 1, pp.15-17, Scientific Journal, (Jun. 1, 1997)

PROFESSIONAL HISTORY

2012 – to date Founder, CEO - aantonop Companies
               Own and operate several companies focused on producing educational content about bitcoin and other
               open blockchains to people around the world. Manage a team of 11 people, producing videos, articles,
               interviews and books, public speaking, seminars, educational courses, and event management.

2014 - to date   Teaching Fellow - University of Nicosia M.Sc Digital Currencies
                 Co-teach the open “MOOC” course for UNIC’s MSc programme in digital currencies., the world’s first
                 university course in digital currencies. Curriculum development, teaching.

2014 Jan - Sep Chief Security Officer - Blockchain.info (bitcoin wallet and block explorer)
               Served as the Chief Security Officer (CSO), coordinating strategy for security, secure software
               engineering practices, and security operations, email security anti-phishing operations.

2003 – 2011      Founding Partner, CIO, Lead Security Research Analyst - Nemertes Research
                 Developed and managed research projects, conducted strategic seminars and advised key clients as the
                 lead analyst in Information Security, Data Center and Cloud Computing. CIO for the firm, managed a
                 diverse cloud infrastructure supporting a distributed team. Responsible for HR and legal management.
                 Founding partner and managing director.

2002-2003        Director Security Practice - ThruPoint Inc, NY
                 Directed a team of 70-80 network security, information security and penetration testing engineers,
                 ensuring consistent delivery of consulting and professional services across a global delivery team. Lead
                 for penetration testing (black box and red team) and vulnerability assessment of IT infrastructure systems
                 including firewalls, file servers, email servers, PCI and HIPAA audits and bank trading systems.
                 Supported sales efforts as team lead and promoted standardization of deliverables. Worked on accurately
                 predicting and accounting for work effort, profit margin and project management in sales proposals.

2001 - 2002      Security Practice Lead - Greenwich Technology Partners, NY


                                                                                                               Page 3 of 4
              Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 9 of 10


              Led the North East security practice, covering NY, NJ and CT, supporting sales operations (SME),
              delivering security advice and services and leading projects, including architecting a global secure
              financial transaction network for SWIFT. Penetration (black box) testing and vulnerability testing of
              production systems for financial services, healthcare and telecommunications companies.

2000 - 2001   Founder - Managed Business Network, London, UK
              Consulting and integration services. This company was a successor to Phaia Limited.

1997-2000     Managing Director / Co-Founder - Phaia Limited, London, UK
              IT services and system administration. Setup and administration of secure email, file server, collaboration
              and communication systems for financial services and other companies.

1997-2000     Instructor - Security, Networking - Learning Tree International, London, UK
              Taught IT professionals 4-day intensive seminars on data communications, IT security, Internet protocols,
              operating system security, email security and network security. Highest rated instructor in Information
              Security for 2 years running.

1995-1997     Research Fellow - University College of London, Computer Science Department, London, UK
              ESPRIT-funded interactive media project. External Lecturer. Lead Research Fellow, ``Distributed
              Application Generation',” EPSRC-funded project.

1995-1997     Founder - Athena Systems Design Limited, London, UK
              IT consulting, systems administration, network installation, email servers, file servers.

1993-1995     IT Manager - Odey Asset Management, London, UK
              Responsible for all IT at this legendary and pioneering british hedge fund. Systems administration,
              telecommunication, Internet security, email services, fax/telex servers, desktop support, trading systems
              (Reuters/Bloomberg), training.

1991-1993     Freelance IT Consulting - London, UK
              IT support, systems administration, training

1990-1991     Network Support Engineer, Trainer - IBM Greece
              Network installation, technical support, training.




              Earlier work history available upon request




                                                                                                              Page 4 of 4
            Case 1:20-cr-00015-PKC Document 153-1 Filed 09/10/21 Page 10 of 10

                           Amber Vitale
                           Managing Director
                           Forensic & Litigation Consulting


                           Three Times Square – New York, NY 10036
                           +1 646 453 1269
                           Amber.Vitale@fticonsulting.com



Education                  Amber Vitale specializes in economic sanctions, anti-money laundering (AML) and anti-
B.S., Communications,      bribery/corruption compliance. Her expertise includes OFAC investigations; financial crimes-
Ithaca College             related regulation and compliance; and risk management and internal controls. She has 16
J.D., Georgetown           years of experience working on OFAC investigations and compliance matters involving
University
                           numerous industries, including financial services, oil and gas, shipping, heavy equipment,
                           agricultural and medical goods, among others. Amber has been a sanctions expert and liaison
Certifications
                           to investigators and prosecutors from federal, state and local agencies, such as the U.S.
Admitted to the New York
                           Department of Commerce, Department of Justice, and Manhattan District Attorney’s Office.
Bar
                           Prior to joining FTI Consulting, Amber worked at OFAC for five years, including three as a
Associations               Section Chief in Enforcement. Most recently, Amber was Head of Sanctions Advisory at Brown
Association of Certified   Brothers Harriman & Co. (BBH) where she was responsible for all sanctions investigations
Sanctions Specialists      globally; OFAC disclosures and reports; developing enhanced processes and procedures; and
Association of Certified   providing sanctions compliance guidance and training.
Anti-Money Laundering      In previous roles as a consultant to financial institutions, including as a Director in PwC’s
Specialists                Financial Crimes Unit, Amber provided subject matter advice and led delivery teams focused
                           on AML and OFAC-related projects. As an Associate at Schulte Roth & Zabel LLP, Amber
                           provided legal counsel to banks, broker dealers, insurance companies, and money-service
                           businesses, as well as investment advisors, fund managers and other global companies.
                           Relevant Experience:
                           — Assessed the global sanctions program of a financial services firm (one of the world’s
                           largest asset managers and custodians) and developed a Target Operating Model;
                           — Performed an enterprise-wide assessment of an investment firm’s sanctions screening
                           controls around transactions, documented screening processes and other controls,
                           conducted gap analysis and recommended other risk-mitigating controls, and identified gaps
                           in data sent for sanctions, PEP and negative news screening;
                           — Advised the New York branch of a non-U.S.-based global financial institution (world’s
                           largest multinational bank) regarding transition to FircoSoft, including drafting Business
                           Requirements Document and Tuning and Testing Reports, and created test data and cases
                           for User Acceptance and Functional Testing;
                           — Analyzed global custodian bank’s (largest U.S. private bank) sanctions lists and FircoSoft
                           algorithm and severity mode settings in preparation for NYSDFS Part 504 requirements; and
                           — Conducted OFAC investigations and drafted disclosures involving (1) securities-trade-
                           related messaging services provided by a major U.S. company, (2) agricultural goods sold to
                           Cuba by a U.S. company’s Canadian subsidiary and related back-office services provided in
                           the U.S., and (3) sales of nutritional products to Iran by a non-U.S. company that was acquired
                           by a U.S. company.
